                                          Case 4:18-cv-06749-YGR Document 29 Filed 03/14/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     NUTRAMAX LABORATORIES, INC., ET AL.,               CASE NO. 18-cv-06749-YGR
                                   7                  Plaintiffs,
                                                                                            ORDER VACATING DATES AND SETTING
                                   8            vs.                                         COMPLIANCE HEARING
                                   9     FARNAM COMPANIES, INC., ET AL.,
                                  10                  Defendants.

                                  11

                                  12          The Court has been notified that the above-captioned case has settled. (Dkt. No. 28.) In
Northern District of California
 United States District Court




                                  13   light of the settlement reached, all currently set dates in this matter are VACATED. A compliance

                                  14   hearing shall be held on Friday, April 5, 2019 on the Court’s 9:01 a.m. calendar, in the Federal

                                  15   Building, 1301 Clay Street, Oakland, California in Courtroom 1.

                                  16          Five (5) business days prior to the date of the compliance hearing, the parties shall file

                                  17   either (a) a Stipulation of Dismissal; or (b) a one-page JOINT STATEMENT setting forth an

                                  18   explanation regarding the failure to comply. If compliance is complete, the parties need not

                                  19   appear, and the compliance hearing will be taken off calendar.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: March 14, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  23                                                       UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
